                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION


MARK BITZAN,

           Petitioner,                                            No. 18-CV-0031-LRR

vs.                                                                       ORDER

PATTI WACHTENDORF and IOWA
STATE PENITENTIARY,

           Respondents.


                                     TABLE OF CONTENTS

  I.       INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2

  II.      FACTUAL AND PROCEDURAL HISTORY . . . . . . . . . . . . . . . . . . . .2

           A.   Trial and Conviction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
           B.   Direct Appeal . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
           C.   Postconviction Relief . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
           D.   Federal Habeas . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7

  III.     STANDARDS OF REVIEW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8

  IV.      DISCUSSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9

  V.       CERTIFICATE OF APPEALABILITY . . . . . . . . . . . . . . . . . . . . . . .25

  VI.      CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26




                                                    1

       Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 1 of 26
                                 I.     INTRODUCTION
       The matter before the court is Petitioner Mark Bitzan’s pro se “Petition Under 28
U.S.C. § 2254 for Writ of Habeas Corpus” (“Petition”) (docket no. 1).
                    II. FACTUAL AND PROCEDURAL HISTORY
A.     Trial and Conviction
       On June 19, 2011, a trial information was filed in the Iowa District Court for
Monona County alleging kidnapping in the first degree (Count 1) in violation of Iowa
Code Sections 710.1(3) and 710.2 and sexual abuse in the second degree (Count 2) in
violation of Iowa Code Sections 709.3(1) and 901A.2. 1 See Trial Information (docket
no. 11-6) at 8. On July 21, 2011, an amended information was filed, which, among other
things, detailed the predicate offense for Count 2 as a 2006 conviction for third degree
sexual assault in the Seventh Judicial District of Wyoming, case no. 16720-C. See
Amended Trial Information (docket no. 11-6) at 13. A jury trial was held commencing
on January 10, 2012 and ending on January 17, 2012. See Trial Transcript Vol. I (docket
no. 11-1) at 1. Petitioner elected not to testify on his own behalf at trial, and he confirmed
during a colloquy with the trial judge that he fully understood the decision. See Trial
Transcript Vol. IV (docket no. 11-4) at 41-42. On January 17, 2012, the jury returned
a verdict of guilty on Count 1, kidnapping in the first degree. See Verdict (docket no.
11-6) at 272. The jury answered a special interrogatory, finding that a dangerous weapon
was displayed during the first-degree kidnapping offense. See id. The jury also found
that Petitioner was convicted of a prior offense under Iowa Code Section 902.14 as
alleged in Count 2 of the Amended Trial Information. 2 See id. at 275; Judgment and


       1
         The amended trial information, which was filed on July 21, 2011, listed Iowa
Code Section 902.14 for Count 2, rather than 901A.2. See Amended Trial Information
(docket no. 11-6) at 13.

       2
          The Iowa District Court conducted a separate enhancement phase of the
jury trial to reach a separate verdict on Count 2. See Trial Transcript Vol. V.
                                              2

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 2 of 26
Sentence (docket no. 11-6) at 320. On March 16, 2012, Petitioner was sentenced to life
in prison. See Judgment and Sentence at 321.
   B. Direct Appeal
      On direct appeal, the Iowa Court of Appeals thoroughly summarized the trial
evidence as follows:
              During the evening of December 17, 2010, Bitzan was inside the
       women’s handicap stall at an interstate restroom when nineteen-year-old
       Natasha stopped at the rest area and used the restroom. As she stood at the
       sink and washed her hands, Bitzan exited the stall, walked up behind her,
       placed one hand over her mouth, placed the other hand around her torso,
       and kissed the top of her head. After asking her if she was “going to be
       quiet,” Bitzan forced Natasha away from the sink area and into the
       handicap stall at the back of the restroom. Bitzan reached back and latched
       the stall door as he pushed her up against the wall. Bitzan stood in front of
       her, between Natasha and the stall door, and began asking questions in a
       calm voice, for example, “Where are you going?” “Are you alone?” “Do
       you have people waiting for you or are people expecting you?”

               When Natasha would not tell Bitzan her name and slapped his hands
      away from the zipper on her hoodie, Bitzan responded by changing his body
      language, reaching into his pocket, and pulling out a collapsible
      pocketknife. Natasha then gave a name, and Bitzan put the knife away and
      asked more questions. When Bitzan reached for her pants and she slapped
      his hand away, Bitzan displayed “frustration or anger” and stated, “This
      will just be easier if you cooperate.” Natasha asked, “Are you going to hurt
      me?” Bitzan replied, “Not if you cooperate.” Bitzan then asked personal
      questions, “Are you on birth control?” and “Is this a bad time of the
      month?” When Natasha hesitated in her response to his questions or to his
      demands, Bitzan gestured toward the knife in his pocket. At some point,
      Natasha asked herself, “What can I do to live?”

              Bitzan proceeded to remove Natasha’s boots, pants, and underwear.
      Bitzan began touching Natasha’s genitals as she begged him to stop. Bitzan
      ordered Natasha to the floor, and he confirmed that she was not visible from
      outside the handicap stall. Natasha testified, “so I’m lying in that corner,
      and I remember him remarking ... ‘good, you are out of sight,’ because he

(docket no. 11-5) at 31-36. The second phase occurred with the original jury but
was conducted after the verdict was announced on Count 1. Id. at 28.
                                            3

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 3 of 26
       kind of glanced off to the side to ... check under the stalls to see if I would
       be visible.” Bitzan pulled down his pants, raped Natasha, and ejaculated
       inside her. Bitzan wiped himself off and ordered Natasha to remain in the
       stall until he left. Natasha waited for a few minutes after she heard the
       bathroom door close, dressed, and drove away.

               Natasha, who was in ROTC at college, called her commanding
       officer for advice. The officer advised Natasha to go directly to a hospital,
       and she stayed on the phone while Natasha drove to the hospital. Natasha
       called her mother, and her parents came to the hospital. The hospital was
       not equipped to perform a sexual assault exam, so the family went to a
       nearby hospital where Natasha provided samples for a sexual assault kit.
       The samples were analyzed by the Iowa DCI laboratory. The DNA in the
       samples matched Bitzan’s profile. Bitzan’s DNA was in the data bank as a
       result of a previous sexual abuse conviction in Wyoming.

State v. Bitzan, 837 N.W.2d 679 (Table), 2013 WL 3273813, at *1 (Iowa Ct. App. June
26, 2013).
       On direct appeal, Petitioner’s primary argument was that the evidence at trial was
insufficient to support a finding of kidnapping or use of a dangerous weapon.             See
Appellant’s Brief (docket no. 11-7) at 29-54.       The Iowa Court of Appeals affirmed
Petitioner’s conviction for first-degree kidnapping. See Bitzan, 2013 WL 3273813, at *5.
In reaching its decision, the Iowa Court of Appeals reviewed Iowa precedent on
kidnapping and concluded that there was “substantial evidence from which a rational jury
could find the period of confinement or the distance of removal exceeded what is normally
incident to the commission of a sexual abuse.” Id. at *3-*4. The Iowa Court of Appeals
specifically noted that the victim was moved from the open area of the restroom to a stall,
the door was latched, and she was further secluded beside a toilet, thus the risk of detection
or interruption was significantly reduced. Id. at *4. Petitioner also argued that counsel
was ineffective for failing to challenge a sentence enhancement or an action during the
enhancement portion of the trial. The Iowa Court of Appeals bypassed the arguments
because it concluded that no enhancement was applied to Petitioner’s sentence. Petitioner
sought further review but was denied. Procedendo issued on September 23, 2013.

                                             4

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 4 of 26
   C. Postconviction
       Petitioner initiated postconviction proceedings on August 15, 2014. Petitioner
subsequently retained counsel, who filed multiple amended petitions. See docket no. 11-
14 at 52-66 (Amended Application for Postconviction Relief), 68-83 (Second Amended
Application for Postconviction Relief). Ultimately, Petitioner argued that: (1) trial counsel
was ineffective for failing to do a pretrial investigation; (2) trial counsel was ineffective
regarding Petitioner’s right to testify; (3) trial counsel was ineffective for failing to
challenge certain jurors; (4) trial counsel was ineffective for failing to protect
confrontation rights; (5) trial counsel was ineffective for failing to file a motion in limine
regarding testimony on a possible sexual assault spree; (6) trial counsel was ineffective
for failing to object to the in-court identification by the victim; (7) the state committed a
Brady violation; (8) trial counsel was ineffective for failing to call an expert on victim
credibility; (9) trial counsel was ineffective for failing to raise prosecutorial misconduct;
(10) trial counsel was ineffective for failing to challenge Nurse Wear’s vouching
testimony; and (11) trial counsel was ineffective for failing to call a medical expert
regarding vaginal tears. See Second Amended Postconviction Petition at 68-83.
       On August 17 and 18, 2016, the Iowa District Court for Monona County conducted
a two-day evidentiary hearing on Bitzan’s postconviction relief petition. Postconviction
Transcript Vol. I and II (docket nos. 24-1 and 24-2). Bitzan’s original trial counsel, Dean
Stowers, and Nick Sarcone, both testified at the postconviction hearing. Petitioner also
testified on his own behalf for the first time. Counsel testified at the hearing that the
theory of the case had been that the sexual encounter was consensual in the rest stop
bathroom.
       By contrast, Petitioner testified, at the postconviction hearing, that during their
representation of him counsel refused to listen to his version of the events.             See
Postconviction Transcript Vol. II (docket no. 24-2) at 11. Petitioner proceeded to testify
that he first met the victim at the Sonic restaurant in Sioux Falls, South Dakota, where the
two agreed to drive in a caravan. Id. at 10-16. About 40 minutes into the drive, the
                                             5

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 5 of 26
victim pulled off at a rest stop and invited Petitioner into her vehicle where flirting quickly
escalated to consensual intercourse in the back seat. Id. at 17-21. Petitioner testified that
his travel companion and best friend, Louis Hamilton, was in his vehicle right next to the
victim’s and certainly would have seen the sexual encounter. Id. at 24.
       Petitioner further testified that, at trial Mr. Stowers:
       pushed [him] to testify. If we went to court and I testified to what he was
       telling me, like a story that I had met her and we had sex on the floor in the
       bathroom, and he gave me some random little details that were close to
       what her story was in the deposition that he had sent, and he told me that it
       just needed to be close. It needed to be close to what hers was, and he kept
       cutting me off when I would try to tell him my information that I was never
       in Iowa.

See Id. at 35-36. Petitioner also stated that he kept trying to tell Mr. Stowers “[i]f
anywhere, it would have been north in South Dakota,” but “[h]e basically ignored me.
He didn’t really acknowledge that I said anything.” Id. at 38. When confronted on
cross-examination about Mr. Stowers’ notes from attorney client meetings that
corroborated the theory of consensual sex at a rest stop, Petitioner stated that such notes
would be incorrect and “not what [he] said to them.” Id. at 55-56. Additionally, when
confronted with a postconviction filing wherein Petitioner personally stated that he took
a route through Iowa, he said it was probably a typo. Id. at 66-67.
       Petitioner testified that he had ten to fifteen minutes at trial with his attorneys to
discuss whether he would testify. Id. at 41. He claimed counsel never prepared him to
testify or rehearsed what his testimony would be, and that in the short meeting during
trial his counsel suggested he should not testify because he would not make a good
witness. Id. at 42-43. Petitioner said he felt “horrified” about the way Mr. Stowers was
describing the option to testify, and he felt uncomfortable because Mr. Stowers “wanted
[him] to testify to something different than the truth, something different than what
actually happened.” Id. at 43. On cross-examination, Petitioner admitted that he said



                                              6

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 6 of 26
nothing about problems with his choice to testify or counsel until his allocution at
sentencing. Id. at 64.
       Both Mr. Stowers and Mr. Sarcone testified at the postconviction hearing that
Petitioner never told them he met the victim at the Sonic in Sioux Falls, South Dakota.
See id. 87, 92, 115, 210-12. Mr. Stowers testified that much of the preparation for trial
and investigation of the case, as well as the trial strategy itself, was based upon Petitioner
telling them that the sexual encounter was in Iowa and that it was consensual. See
Postconviction Transcript Vol. I (docket no. 24-1) at 207.
       The postconviction court took the matter under advisement and issued a written
decision denying the petition for postconviction relief on all accounts. Petitioner appealed
the outcome of his postconviction proceedings and his appeal was denied. Petitioner also
applied for further review with the Iowa Supreme Court, but his application only
concerned a subset of the issues raised at the postconviction hearing. Specifically, he
argued that the district court erred by determining that there was no prejudice from the
vouching testimony; the court of appeals erred by failing to consider prejudice of the
cumulative errors by trial counsel; and, the court of appeals erred by determining that
there was a breach of duty during jury selection but no prejudice. Ultimately, the Iowa
Supreme Court denied further review.
   D. Federal Habeas Petition
       Petitioner initiated these proceedings by filing a pro se habeas petition on March
26, 2018. See generally Petition. Respondent answered the Petition and filed the state
court documents in February of 2019. See docket nos. 10 and 11. A briefing schedule
was set, and numerous discovery motions were addressed. Subsequently, the court
appointed counsel to assist Petitioner and a new briefing schedule was established. See
docket no. 40. On March 3, 2020, counsel filed the Petitioner’s Brief (docket no. 44).
Petitioner attempted to supplement counsel’s brief, but his filing was stricken. See docket
nos. 46, 49. On April 29, 2020, Respondent timely filed the Respondent’s Brief (docket
no. 53). On May 15, 2020, counsel for Petitioner filed the Reply Brief (docket no. 56).
                                              7

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 7 of 26
      The case is fully submitted and ready for decision.
                            III. STANDARDS OF REVIEW
      Even if a claim is exhausted, under Antiterrorism and Effective Death Penalty Act
of 1996 (“AEDPA”) this court can only issue habeas corpus relief if the petitioner can
show that the Iowa court’s decision “was contrary to, or involved an unreasonable
application of clearly established Federal law, as determined by the Supreme Court of
the United States,” or “was based on an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); Woodford
v. Visciotti, 537 U.S. 19, 24-25 (2002) (per curiam). A decision is “contrary to”
Supreme Court precedent if: (1) “the state court arrives at a conclusion opposite that
reached by [the Supreme Court] on a question of law”; or (2) “the state court confronts
a set of facts that are materially indistinguishable from a [decision of the Supreme Court]
and [nevertheless] arrives at a [different result].” Williams v. Taylor, 529 U.S. 362, 405-
06 (2000). A decision is an “unreasonable application” of Supreme Court precedent if:
(1) “the state court identifies the correct governing legal rule from [the Supreme Court’s]
cases but unreasonably applies it to the facts of the particular state prisoner’s case”; or
(2) “the state court either unreasonably extends a legal principle from [the Supreme
Court’s] precedent to a new context where it should not apply or unreasonably refuses to
extend that principle to a new context where it should apply.” Id. at 407. A state court
decision is not unreasonable simply because this court believes the state court erroneously
or incorrectly applied Supreme Court precedent. Id. at 411. The error or incorrect
application must also be patently unreasonable for this court to issue habeas relief. Id.
       State court interpretations of the facts are presumed correct on federal habeas
review. 28 U.S.C. § 2254(e)(1). The petitioner bears the burden to show by clear and
convincing evidence that the state court decision was an unreasonable interpretation of
the facts. Id.; Middleton v. Roper, 455 F.3d 838, 845 (8th Cir. 2006). As is the case
with an unreasonable application of Supreme Court precedent, erroneous fact-finding by
a state court is not enough to warrant habeas relief. Weaver v. Bowersox, 241 F.3d 1024,
                                            8

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 8 of 26
1030 (8th Cir. 2001). The petitioner must show that the state court’s error was an
unreasonable interpretation of the facts, not just a mistake. Id. Additionally, a state
court decision on a matter of state law cannot be reviewed by a federal habeas court. See
Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).
       Under Section 2254(e), the court need only hold an evidentiary hearing in limited
circumstances. 28 U.S.C. § 2254(e)(2)(A)-(B). An evidentiary hearing is warranted if a
claim relies on: (1) a new rule of constitutional law that is retroactive on collateral review
and was previously unavailable; or (2) a new factual predicate that could not have been
discovered earlier via due diligence. Id. Additionally, a hearing may be warranted if
the facts presented show by clear and convincing evidence that no reasonable factfinder
would have found the petitioner guilty absent a constitutional error. Id.
                                     IV. DISCUSSION
       a.     Insufficient evidence
       Petitioner argued that the evidence was not sufficient to support the “confinement
or removal” element of kidnapping under Iowa law because the use of a bathroom stall
versus the main area of the bathroom was not significantly different and the sexual act
could have been detected in either location. See Petitioner’s Brief at 7-8. Respondent
counters that the federal habeas standard of review is doubly deferential because this
court should only consider whether the Iowa Court of Appeals acted reasonably, rather
than whether the court correctly interpreted Iowa law. See Respondent’s Brief at 12-14.
Using that narrow approach, Respondent argues that rational jurors could have concluded
that a kidnapping occurred and the Iowa Court of Appeals was reasonable to credit the
jury’s finding. Id. at 14-19. In reply, Petitioner argues that the facts were not sufficient
under Iowa precedent to find that there was significant confinement or removal of the
victim. Petitioner’s Reply (docket no. 56) at 4-7.
       A sufficiency of the evidence claim is a claim of factual error. Therefore, the
applicable standard that applies is 28 U.S.C. § 2254(d)(2): whether the Iowa Courts’
decision “was based on an unreasonable determination of the facts in light of the evidence
                                              9

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 9 of 26
presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). The state court’s
findings of fact are presumed to be correct. See Beck v. Bowersox, 257 F.3d 900, 901
(8th Cir. 2001) (citing 28 U.S.C. § 2254(e)(1)). The burden is on the petitioner to rebut
the presumption of correctness by clear and convincing evidence. 28 U.S.C.
§ 2254(e)(1). “All conflicting inferences that arise from the historical facts must be
resolved in favor of the prosecution.” Nance v. Norris, 392 F.3d 284, 290 (8th Cir.
2004). “[T]he relevant question is whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
319 (1979).
       Under Iowa law “a person commits kidnapping when the person either confines a
person or removes a person from one place to another . . . [with the intent to subject] the
person to a sexual abuse.” Iowa Code section 710.2. “Kidnapping is kidnapping in the
first degree when the person kidnapped, as a consequence of the kidnapping, suffers
serious injury or is intentionally subjected to torture or sexual abuse.” Iowa Code
§ 710.3. In State v. Rich, 305 N.W.2d 739 (1981), the Iowa Supreme Court thoroughly
examined the meaning of the “confine or remove” element of kidnapping in conjunction
with a sexual assault. Id. at 745. The Court concluded that although there is no minimum
period of confinement or distance of removal, the action must at least be such that it
substantially increases the risk of harm to the victim, significantly lessens the risk of
detection, or significantly facilitates escape after the offense. Id. In Rich, the victim
was taken from the main area of a shopping mall to a restroom. The Court emphasized
that the restroom was sought out for seclusion, and the victim’s hands were bound behind
her back, an act of restraint which was not necessary to commit sexual abuse. Id. at 745-
46. Thus, the Court concluded that actions were taken above and beyond those incidental
to accomplishing a sexual abuse.
      The Iowa Supreme Court recently reexamined its conceptualization of kidnapping
in Sauser v. State, 928 N.W.2d 816 (2019). In Sauser, the Iowa Supreme Court found
                                            10

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 10 of 26
that there was insufficient evidence of kidnapping where a wife pointed a gun at her
husband and subsequently shot him because it found there was nothing about pointing the
gun that made the crime substantially more heinous than the shooting in and of itself.
The Court stressed that precedential cases where the evidence was sufficient for
kidnapping included “a series of acts of confinement that made the underlying crime more
abominable.” Id. at 820. “The idea is that the kidnapping must make the defendant’s
overall actions substantially more dangerous.” Id. at 819-20.
       On direct appeal, the Iowa Court of Appeals found that the evidence presented at
trial was sufficient to satisfy the elements of first-degree kidnapping. See Bitzan, 2013
WL 3273813, at *4. That legal determination was exclusively under Iowa law as an
interpretation of Iowa’s kidnapping statute, so the legal determination is not subject to
review by this federal habeas court. See, e.g., Estelle, 502 U.S. at 67-68 (“[I]t is not
the province of a federal habeas court to reexamine state-court determinations on state-
law questions.”). Therefore, the only issue for this court is one of fact—whether the
Iowa Court of Appeals made an unreasonable determination based on the facts in the
record. The burden lies with Petitioner to demonstrate that the Iowa Court of Appeals
made an unreasonable determination based on the facts. As the Iowa Court of Appeals
noted, the victim testified that Petitioner forcibly removed her from the main area of a
restroom to the privacy of a locked stall and secluded her from view on the floor next to
the toilet. Either of these actions made the detection and interruption of the assault less
likely. The Iowa Court of Appeals did not make an unreasonable determination based
on the facts available, and to date, Petitioner has set forth nothing new to change that
holding.
       Although Petitioner testified at the postconviction hearing that the sexual encounter
took place in the victim’s vehicle and with consent, that version of events is too late, and
it is rebutted by multiple witnesses. This court reviewed the entirety of the trial transcript
and the postconviction transcript—more than 1,500 pages of material. The victim’s
testimony at trial and at the postconviction hearing appears consistent. Additionally, at
                                             11

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 11 of 26
the postconviction hearing both of Petitioner’s trial attorneys testified that they had never
heard of a version of events where the Petitioner and victim met at a Sonic restaurant in
South Dakota and proceeded to a rest stop to have consensual sex in her vehicle. They
testified that Petitioner consistently told them that he had consensual sex with the victim
at a rest stop.
       Considering this evidence, Petitioner has presented this court with nothing other
than his own self-serving testimony to rebut the presumption that the state court factual
findings were correct. The argument that he never previously alleged this version of
events because his trial attorneys ignored and intimidated him is implausible. Some
potential evidence has become unavailable over time—such as specific cell tower records
and potential surveillance camera footage from the Sonic restaurant that is no longer
available.   But, a key potential source of evidence frequently discussed, but never
presented, Louis Hamilton, was available to Petitioner. Indeed, Petitioner alleged that
his best friend, Louis Hamilton, was an eyewitness to his interactions with the victim.
But that evidence was never presented, and the mere suggestion that Hamilton may
possess favorable testimony is not enough to satisfy Petitioner’s burden because there is
clear evidence, that the Iowa Courts considered, to sustain the sufficiency of the evidence
finding.     Nothing presented in this Petition suggests that the state courts were
unreasonable in interpreting the facts. Accordingly, the Petition must be denied on this
ground.
       b.         Vouching
       Petitioner argues that registered nurse Laureen Wear (a defense witness) provided
improper vouching testimony to which counsel failed to object, and that testimony caused
prejudice by giving the jury an expert opinion on the issue of consent. See Petitioner’s
Brief at 8-11. Respondent contends that trial counsel’s actions, even though improper
under Iowa law, did not cause prejudice due to other overwhelming evidence available.
See Respondent’s Brief at 20-29. In reply, Petitioner points to Maurer v. Minn. Dep’t of


                                             12

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 12 of 26
Corr., 32 F.3d 1286 (8th Cir. 1994), a case in which the Eighth Circuit found a vouching
error to be prejudicial. See Petitioner’s Reply at 8-11.
       Nurse Wear was a defense witness at trial. On cross examination she testified:

              A: She presented because she had been sexually assaulted.

              Q: I believe it’s your testimony that nothing she did made you doubt that,
              correct?
              A: That is correct.

              Q: Nothing about her demeanor?

              A: Nothing about her demeanor.

              Q: Nothing about what she told you?

              A: Nothing about what she told me.

Trial Transcript Vol. IV at 30. On re-cross she testified, “[P]ersonally, I felt as if she
was not—she was being honest.” Id. at 30-31.
       The prohibition on vouching testimony is rooted in Iowa law, and this Court will
not examine a determination of state law, so to the extent that the Iowa courts found
improper vouching—that determination stands.         However, this Court will apply the
ineffective assistance of counsel framework to the situation to conclude that no prejudice
occurred.
       Strickland v. Washington, 466 U.S. 668, 687 (1984) requires an individual to
establish that his counsel’s performance was deficient and that the deficiency caused him
prejudice.     “[T]he proper measure of attorney performance remains simply
reasonableness under prevailing professional norms.” Wiggins v. Smith, 539 U.S. 510,
521 (2003) (quoting Strickland, 466 U.S. at 687-88). To show prejudice, an individual
must establish that “there is a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at


                                             13

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 13 of 26
694. The Strickland standard is even narrower when a federal court reviews a state court
action in the habeas context. The combined standard from Section 2254 and Strickland
“is not whether counsel’s actions were reasonable,” but instead “whether there is any
reasonable argument that counsel satisfied Strickland’s deferential standard.” Harrington
v. Richter, 562 U.S. 86, 101 (2011).
       The parties and the state postconviction court agreed that the testimony of Nurse
Wear about the victim’s credibility was impermissible but the Respondent insists there
was no Strickland prejudice. See Bitzan v. State, 912 N.W.2d 855 (table) (Iowa Ct. App.
2018). This court agrees that there was no prejudice because there was substantial
evidence to support the verdict in this case, including other reliable and valid indicators
about the victim’s credibility. For example, the trained nurse who ultimately examined
the victim testified that many types of behavior are consistent with sexual abuse, see Trial
Transcript Vol. III (docket no. 11-3) at 27, and the victim’s commandant (the first person
she called after the abuse) testified about her demeanor, see id. at 19-20, 22. The victim’s
own testimony both at trial and at the state court postconviction hearing were also
consistent and jurors had the ability at trial to weigh her demeanor and credibility.
Accordingly, the record does not support a finding of prejudice based on the brief
“vouching” testimony.
       c.        Ineffective assistance of counsel via pretrial investigation
       Petitioner argues that counsel’s pretrial investigation was ineffective in a number
of ways, including failure to retain certain lay and expert witnesses or conduct a physical
investigation.     See Petitioner’s Brief at 11-13.     Respondent opposed the failure to
investigate claims as unexhausted at the state level, and without prejudicial effect on the
outcome of Petitioner’s trial. See Respondent’s Brief at 29-34. Petitioner does not
address this issue in his Reply.
       To obtain federal habeas relief, a state prisoner must fully exhaust the claims
before the state courts. 28 U.S.C. § 2254(b)(1)(A)-(B). See also Baldwin v. Reese, 541
U.S. 27, 29 (2004) (holding that under the AEDPA, a petitioner must exhaust available
                                               14

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 14 of 26
state remedies).    “In other words, a state prisoner must give the state courts an
opportunity to act on his claims before he presents those claims to a federal court in a
habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). The exhaustion
doctrine “is designed to give the state courts a full and fair opportunity to resolve federal
constitutional claims before those claims are presented to the federal courts.” Id. at 845.
In Iowa, a prisoner must seek review through the established appellate review process,
which includes an application for further review in the Iowa Supreme Court. See Welch
v. Lund, 616 F.3d 756, 758-59 (8th Cir. 2010) (internal citation omitted) (holding that
an Iowa prisoner failed to exhaust his claims in the State court when the prisoner’s appeal
of the state district court’s decision to the Iowa Supreme Court was “deflected to the Iowa
Court of Appeals” and the prisoner failed to file for further review in the Iowa Supreme
Court).
       Respondent argues that many of Petitioner’s claims were not fully exhausted at the
state level, including this claim. The state court records show that on appeal from the
postconviction ruling in the Iowa district court, Petitioner only raised three issues in his
application for further review—the improper admission of Nurse Wear’s vouching
testimony, the cumulative impact of trial counsels’ errors and the failure to challenge
juror 21 for cause. See Application for Further Review (docket no. 11-20). By failing
to include any other issues in the application for further review, Petitioner essentially
abandoned the issues and failed to complete state exhaustion. See Welch, 616 F.3d at
758-59. While this court could decline review of all issues other than the three brought
forth for further review to the Iowa Supreme Court, out of an abundance of caution, this
court will review all of the claims presented in the Petition. 3
       “[C]ounsel has a duty to make reasonable investigations or to make a reasonable
decision that makes particular investigations unnecessary.” Hinton v. Alabama, 571 U.S.


       3
          The exhaustion issue will be flagged in this Order wherever Respondent raised
it, but this analysis of exhaustion will apply throughout the Order.
                                             15

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 15 of 26
263, 274 (2014) (citing Strickland, 466 U.S. at 690-91).         If an attorney makes an
unreasonable or flawed strategic decision based on a misunderstanding or lack of legal
knowledge, then his strategic or investigatory decision constitutes deficient performance.
Hinton, 571 U.S. at 274-75. Stated differently, “[a]n attorney’s ignorance of a point of
law that is fundamental to his case combined with his failure to perform basic research
on that point is a quintessential example of unreasonable performance under Strickland.”
Id. at 274. In Hinton, the Supreme Court found that defense counsel’s performance was
deficient when he failed to hire a qualified expert because he incorrectly believed he could
not seek adequate reimbursement to retain the expert. In Hinton, the Supreme Court
stressed that counsel’s deficiency was about his lack of familiarity with the legal
reimbursement avenues for retained experts and had nothing to do with the actual
credentials or qualifications of an expert. Id. at 274-75. The Eighth Circuit recently
echoed Hinton, finding in Mayfield v. United States, 955 F.3d 707 (8th Cir. 2020), that
if counsel gives advice that is wrong, based on a simple misunderstanding of the law,
then counsel’s performance was deficient. Id. at 711 (counsel was deficient in advising
defendant to take a plea based on a mistaken belief that a federal sentencing enhancement
applied, when the enhancement was plainly inapplicable).
        Counsel was not deficient in the pretrial investigation of this case, nor was there
prejudice as the result of any shortcomings in the investigation. At the postconviction
hearing Mr. Stowers testified about the investigatory steps taken and the strategic
decisions made. For example, he testified that he did not ultimately seek to call Hamilton
as a witness because Petitioner told him Hamilton was asleep the whole time and knew
nothing, and Hamilton told the police that they never traveled through Iowa, when
Petitioner insisted that they did. See Postconviction Transcript Vol. I at 190-193. “[I]
just didn’t think he had anything to add whatsoever and probably would have not been
helpful at all. He probably would have hurt the case. So that’s why he wasn’t called,
and that’s why he wasn’t really pursued hotly as somebody to follow up with.” Id. at
193.     Mr. Stowers repeatedly testified that he built his trial strategy around the
                                            16

       Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 16 of 26
information he had from Petitioner—that the sexual encounter was consensual and
occurred in Iowa.
       At the postconviction hearing Petitioner called an investigator to testify about
evidence that could have been recovered, such as cell tower data or video surveillance
footage. But the investigator’s testimony about what could have been done is speculation
in the face of consistent and persuasive testimony by the victim, Mr. Stowers, Dan
Dawson (DCI Agent) and others. Mr. Stowers testified that Petitioner told him there was
consensual sex at an Iowa rest stop—under this version of events the investigatory
decisions were sound. There was no reason to pull cell tower records to pinpoint the
location, or to secure camera footage from a Sonic restaurant where Petitioner never
previously alleged he had gone. There was also no reason to talk to a witness who was
allegedly asleep and unaware of the evening’s events.           Trial counsel did not make
strategic decisions based on erroneous interpretations of the law. Counsel made strategic
decisions based on the version of events his client relayed to him. The decisions were
not unreasonable in light of the available evidence. Accordingly, the court concludes
that there was no investigatory error sufficient to rise to the level of ineffective assistance
of counsel.
       d.       Brady violation
       Petitioner alleges that the police or the state did not disclose the DVD recording
of Louis Hamilton’s interview. See Petitioner’s Brief at 14. Respondent argues that this
issue was not exhausted, and the evidence was not exculpatory, nor did the state hide it
from Petitioner. See Respondent’s Brief at 34-37. Petitioner does not address this issue
in his Reply.
       A Brady claim has three essential components: (1) the excluded evidence was
favorable to the accused; (2) the evidence was willfully or inadvertently suppressed; and
(3) prejudice ensued. Banks v. Dretke, 540 U.S.668, 691 (2004) (citing Strickler v.
Greene, 527 U.S. 263, 281-82 (1999)). “[T]he materiality standard for Brady claims is
met when ‘the favorable evidence could reasonably be taken to put the whole case in such
                                              17

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 17 of 26
a different light as to undermine confidence in the verdict.” Banks, 540 U.S. at 699
(citing Kyles v. Whitley, 514 U.S. 419, 435 (1995)).
      Petitioner’s claim fails to meet the materiality standard because it is not plausible
that testimony from Hamilton, who was asleep for the majority of the pertinent time
period, would put the case in a different light. Additionally, defense counsel knew of the
existence of this witness, and knew he had been interviewed, so the Hamilton interview
cannot be said to be truly suppressed. See Postconviction Transcript Vol. II at 226-227
(Stowers testified that he got the law enforcement report from the Hamilton interview
and determined that Hamilton could not provide useful information). The facts presented
do not meet the standards of a Brady claim, so this court will not grant relief on this
theory.
      e.     Failure to strike jurors
      Petitioner argues that his counsel was ineffective because jurors who knew the
Monona County Attorney and local law enforcement were not stricken from the jury.
See Petitioner’s Brief at 14. Respondent counters that Iowa courts reasonably concluded
that only one juror could have been challenged for cause under state law, and the presence
of that juror did not prejudice Petitioner. See Respondent’s Brief at 36-39. Petitioner
does not address this issue in his Reply.
      Counsel cannot be ineffective for failing to raise an issue at trial that would have
failed under state law. See Rainer v. Kelley, 865 F.3d 1035, 1045 (8th Cir. 2017) (citing
Dodge v. Robinson, 625 F.3d 1014, 1019 (8th Cir. 2010). In Rainer, the Eighth Circuit
concluded that trial counsel was not ineffective for failing to renew a pretrial objection
to the exclusion of evidence because the evidence was properly excluded under Arkansas
evidentiary rules. Id.
      The Iowa Court of Appeals considered the jury selection issues and noted that
under Iowa Rule of Criminal Procedure 2.18(5)(e) a potential juror can be challenged for
cause if there is an attorney-client relationship at play. See Bitzan v. State, 912 N.W.2d
855 (Table), 2018 WL 348092, at *1, *5 (Iowa Ct. App. 2018). Juror 21 testified that
                                            18

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 18 of 26
the Monona County Attorney was representing him in restaurant litigation, but that he
could remain fair and impartial. See Trial Transcript Vol. I at 15. At jury selection, the
presiding judge stated on the record that the Monona County Attorney played no role in
the prosecution of the case. Id. Based on this testimony, the Court of Appeals noted that
defense counsel should have moved to strike the juror for cause. However, the Court of
Appeals concluded that there was no prejudice because counsel and the Petitioner’s
handwritten notes indicated that they wanted the juror, and the juror stated he could be
impartial. Bitzan, 2018 WL 348092, at *6.
       Here, the juror selection issues were strategic and also fell within the scope of
Iowa law. The Iowa Court of Appeals specifically referenced Iowa Rule of Criminal
Procedure 2.18(5)(e) and stated that a challenge under the rule would have been the
correct course of action for juror 21. The Iowa courts determination about the scope of
Rule 2.18(5)(e), is not a determination that this Court will review because it was the state
court’s interpretation of its own laws and rules. Estelle, 502 U.S. at 67-68. However,
this Court can still review the jury selection issue under the ineffective assistance of
counsel rubric.     Petitioner cannot establish prejudice because the record clearly
demonstrates that juror 21 stated under oath that he could be fair and impartial, and
defense counsel did not object to the selection of this juror. See Trial Transcript Vol. I
at 15. Even if the juror had a personal relationship with the county attorney, the county
attorney was not involved in Petitioner’s trial, so the risk of prejudice was entirely
speculative.
       f.      Ineffective assistance regarding Bitzan’s right to testify
       Petitioner alleges that counsel were ineffective because they failed to prepare him
to testify, improperly advised him regarding testifying and encouraged him to commit
perjury. See Petitioner’s Brief at 14-15. Respondent argues that Petitioner did not
exhaust this claim, and even if he did, the trial and postconviction records show that he
made an adequate and informed decision about his testimony, the outcome of which was


                                             19

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 19 of 26
not prejudicial. See Respondent’s Brief at 39-42. Petitioner does not address this issue
in his Reply.
       A defendant has a constitutional right to testify, and only the defendant may waive
that right. See Rock v. Arkansas, 483 U.S. 44 (1987); United States v. Bernloehr, 833
F.2d 749, 751 (8th Cir.1987). A defendant’s waiver of his right to testify, like his waiver
of other constitutional rights, must be made voluntarily and knowingly. Id. (citing Boykin
v. Alabama, 395 U.S. 238, 242–43 (1969); Johnson v. Zerbst, 304 U.S. 458, 464–65
(1938)). Although the defendant has the ultimate decision whether to waive his right to
testify, he must act affirmatively to assert that right. Id. If, during trial, a defendant sits
idly and does not express his desire to testify, a knowing and voluntary waiver is deemed
to have occurred. Frey v. Schuetzle, 151 F.3d 893, 898 (8th Cir.1998); United States v.
Blum, 65 F.3d 1436, 1444 (8th Cir.1995).
       Trial counsel’s strategic decisions, however, about who to call to testify are
virtually unchallengeable. See e.g. United States v. Orr, 636 F.3d 944, 955 (8th Cir.
2011). For example, the Orr Court concluded that counsel made appropriate strategic
decisions by advising his client (the defendant) not to testify to shield him from cross
examination. Id. In Orr, the defendant’s testimony likely would have been an attempt
to cause confusion about his place of residence or role in drug-dealing, despite abundant
evidence against him. Id. Additionally, in Frey the Eighth Circuit concluded that counsel
can advise a defendant not to testify if he reasonably believes based on his professional
evaluation of a case that the defendant’s testimony would not be beneficial. Frey, 151
F.3d at 899.
       Petitioner cannot reasonably allege that he received ineffective assistance of
counsel regarding his right to testify, because at trial, Petitioner stated under oath that he
understood the final decision was his own, and that he did not wish to testify. See Trial
Transcript Vol. IV at 41-42. At the postconviction hearing, counsel testified that they
had prepared Petitioner to testify, but that they had some concerns about his testimony
being consistent with initial information he had told them about the case. Postconviction
                                              20

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 20 of 26
Transcript Vol. I at 204-210. Mr. Stowers testified, “[I]n anticipation of him testifying
the following day, we were going over him one more time his testimony and kind of
going through a mock Q and A with him and asking him to describe what happened, what
happened next, this kind of thing. And I’ll never forget it, we’re in there and he changed
his story.” Id. at 205. “And we said, well, wait a minute, that’s not what you told us
earlier. And I’m sitting there with Nick. And he says, well—then he said—he says, what
do you want me to say? Which threw up a whole bunch of flags. . . .” Id. at 206. “And
then we said, well, look, Mark, this can’t be—we’re not telling you what to say. It’s got
to be what you’re saying has really happened. . . . It can’t be a story that we’re feeding
you. We’re not doing that.” Id. at 208. To the extent that this interaction caused counsel
to worry about the credibility of their client, they acted within reasonable bounds by
admonishing Petitioner about the importance of telling the truth on the stand. And, even
if, they advised him not to testify based on related credibility or believability concerns,
they did not go beyond the bounds of reasonable counsel in so doing. See, e.g., Frey,
151 F.3d at 899 (counsel can advise a defendant not to testify if he believes the testimony
would not be beneficial).
       Based on a review of the Petitioner’s statements about testifying at trial, as well
as the postconviction testimony of all parties, nothing supports the allegation that counsel
was ineffective regarding Petitioner’s right to testify. Counsel admonished Petitioner
about the need to testify truthfully, but Petitioner was not told that he would be unable to
testify. To establish ineffective assistance, Petitioner would have to show that his counsel
was deficient regarding his right to testify and that prejudice resulted. Strickland, 466
U.S. at 687. Petitioner has not established either prong of Strickland. Although counsel
may have discouraged him from testifying if there was a concern about his truthfulness,
this does not amount to interference with Petitioner’s ability to making a knowing and
intelligent decision about testifying. Even if counsel improperly influenced Petitioner’s
decision, which this Court does not believe, he has not established prejudice. The record
reveals an individual who changed his story over time and wants a new trial to present
                                            21

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 21 of 26
an entirely new series of events. In light of consistent testimony by other participants,
this Court finds that Petitioner was not prevented from testifying or telling his story
because of ineffective assistance of counsel. Therefore, this court denies relief on this
claim.
         g.    Confrontation regarding DCI lab report
         Petitioner argues, in his pro se Amended Petition (docket no. 4-1), that his trial
was flawed because the lab report matching his DNA to the DNA located on the victim
was admitted at trial without affording him the chance to confront multiple witnesses on
the issue of his identification. See Pro Se Amended Petition at 36-38. Petitioner’s
counsel elected not to elaborate on this claim. Respondent contends that this issue was
not exhausted, and trial counsel had no reason to press the issue because the defense was
that the sexual encounter was consensual. See Respondent’s Brief at 42-43.
         The state postconviction review of this claim characterized it as a claim of
ineffective assistance of counsel. There was no ineffectiveness because counsel adopted
a strategy of claiming consensual sex based on the information provided by Petitioner,
and if the theory was that the sex was consensual, then there would be no reason to
challenge the authenticity of the lab report.      Additionally, even if the report was
challenged, the state had adequate witnesses to authenticate the lab report and they would
have been presented at trial and thus available for confrontation. Therefore, counsel was
not ineffective for the lack of cross examination, nor was there prejudice.
         h.    Ineffective assistance for failing to object to Dawson’s testimony
         Petitioner argues in his pro se Amended Petition that his counsel was ineffective
for failing to object to DCI Agent Dawson’s testimony about a possible serial rapist on
the local interstate. 4 See Amended Petition at 38-39. Respondent counters that Petitioner


         4
         Petitioner’s appointed counsel did not elaborate on this issue in her brief,
instead deferring to the argument presented by Petitioner in his original filing. See
Petitioner’s Brief at 15.

                                             22

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 22 of 26
did not exhaust this claim, and there was no prejudice from this discrete line of testimony
taken in light of the whole trial. See Respondent’s Brief at 44-46.
       Although trial counsel could have possibly objected to this testimony, the net
impact of a few lines of testimony in the week-long trial was minor, resulting in no
prejudice.   The state merely asked Agent Dawson why he conducted an additional
interview with the victim, to which he responded that he wanted to gain any possible
additional information she had about her assailant because there had been another possible
rape along I-29 during the same timeframe. See Trial Transcript Vol. III at 51. The
possibility of multiple rapes by one assailant was never discussed further. This testimony
covered less than two pages of more than an 800-page record of testimony. Petitioner
cannot demonstrate that such a discrete mention of a serial rape spree was prejudicial to
him. Thus, the court must deny relief on this ground.
       i.     Prosecutorial misconduct during closing argument
       Petitioner alleges in his pro se Amended Petition that the prosecution committed
misconduct in at least 16 ways, and that the misconduct was most damaging during
closing arguments. 5 See Amended Petition at 40-44. Respondent argues that the claim
was not exhausted and there was no prejudice from remarks made during closing. See
Respondent’s Brief at 46-47.
       “[A] prosecutor’s improper comments will be held to violate the Constitution only
if they ‘so infect the trial with unfairness as to make the resulting conviction a denial of
due process.’”    Parker v. Matthews, 567 U.S. 37, 45 (2012) (quoting Darden v.
Wainwright, 477 U.S. 168, 181 (1986) (internal citation omitted)). In Darden, the
Supreme Court stated that a prosecutor’s remarks can be undesirable or even universally
condemned without fatally infecting a conviction. 477 U.S. at 182. For example, if a
prosecutor does not manipulate or misstate the evidence, or mock the defendant for

       5
         Petitioner’s appointed counsel did not elaborate on this issue in her brief,
instead deferring to the argument presented by Petitioner in his original filing. See
Petitioner’s Brief at 15.
                                            23

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 23 of 26
exercising the right to remain silent, but rather makes commentary that is simply
responsive to the defense, then there is no fundamental unfairness. Id. at 181-83.
       A full review of the closing arguments does not reveal pervasive prosecutorial
misconduct. The trial transcript of closing arguments shows that the prosecutor talked
about two subjects that were contested by counsel before or during trial, but the issues
were not objected to during the prosecutor’s closing argument. First, she reminded the
jurors that Nurse Laureen Wear testified that she personally believed the victim’s claim
of sexual assault. Trial Transcript Vol. V (docket no. 11-5) at 11. Second, during her
rebuttal closing she mentioned the victim’s vaginal tear—an issue that was addressed
before trial outside the presence of the jury. Id. at 22. These two statements may have
cast the Petitioner in a bad light, but they did not misstate the evidence. The prosecutor’s
closing was largely focused on the legal elements of the offenses, and the burden of proof.
In addition to the two statements, she also made an analogy to child sex abuse cases where
there is often no other witness than the victim. The Iowa Courts considered that statement
on postconviction review and concluded that it did not constitute misconduct. This court
agrees with the postconviction assessment that the analogy was not misconduct, and
additionally concludes that no other statements during the closing argument constituted
significant prosecutorial misconduct. Therefore, regardless of exhaustion Petitioner has
not demonstrated misconduct that warrants habeas relief.
       j.     Cumulative error
       Petitioner argues that taken together, all of the errors his counsel made at trial
amount to a showing of prejudice. See Amended Petition at 52-65. Petitioner’s appointed
counsel acknowledged that the Eighth Circuit does not recognize such a theory of
cumulative harm. See Petitioner’s Brief at 15-16 n. 1. Respondent agrees that the
cumulative effect of attorney errors does not provide grounds for habeas relief in the
Eighth Circuit. See Respondent’s Brief at 47-48.
       “Neither cumulative effect of trial errors nor cumulative effect of attorney errors
are grounds for relief.” Wainwright v. Lockhart, 80 F.3d 1226, 1233 (8th Cir. 1996).
                                            24

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 24 of 26
Cumulative error review is not recognized by the Eighth Circuit, and this court has
expressly declined to blaze a trail on this legal theory. See, e.g., Johnson v. United
States, 860 F.Supp.2d 663, 749-776 (N.D. Iowa 2012) (thorough discussion of the
history and precedent on cumulative error review and cumulative prejudice review).
Therefore, as Petitioner’s counsel and Respondent acknowledged, the Petition must be
denied on this claim because this theory is not supported by controlling precedent.
                        V. CERTIFICATE OF APPEALABILTY
       “In a habeas corpus proceeding ... before a district judge, the final order shall be
subject to review, on appeal, by the court of appeals for the circuit in which the
proceeding is held.” 28 U.S.C. § 2253(a). “Unless a circuit justice or judge issues a
certificate of appealability, an appeal may not be taken to the court of appeals. . . .” Id.
§ 2253(c)(1). A district court possesses the authority to issue certificates of appealability
under 28 U.S.C. § 2253(c) and Federal Rule of Criminal Procedure 22(b). See Tiedeman
v. Benson, 122 F.3d 518, 522 (8th Cir. 1997). Under 28 U.S.C. § 2253(c)(2), a
certificate of appealability may only issue if a petitioner “has made a substantial showing
of the denial of a constitutional right.” See Miller–El v. Cockrell, 537 U.S. 322, 335–
36 (2003); Garrett v. United States, 211 F.3d 1075, 1076–77 (8th Cir. 2000); Carter v.
Hopkins, 151 F.3d 872, 873–74 (8th Cir. 1998); Cox v. Norris, 133 F.3d 565, 569 (8th
Cir. 1997); Tiedeman, 122 F.3d at 522. To make such a showing, the issues must be
debatable among reasonable jurists, a court could resolve the issues differently, or the
issues deserve further proceedings. Cox, 133 F.3d at 569 (citing Flieger v. Delo, 16
F.3d 878, 882–83 (1994)); see also Miller–El, 537 U.S. at 335–36 (reiterating standard).
       Courts reject constitutional claims either on the merits or on procedural grounds.
“‘[W]here a district court has rejected the constitutional claims on the merits, the showing
required to satisfy [28 U.S.C.] § 2253(c) is straightforward: The petitioner must
demonstrate that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.’” Miller–El, 537 U.S. at 338 (quoting Slack
v. McDaniel, 529 U.S. 473, 484 (2000)). When a federal habeas petition is dismissed
                                             25

    Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 25 of 26
on procedural grounds without reaching the underlying constitutional claim, “the
[petitioner must show], at least, that jurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional right and that jurists of reason
would find it debatable whether the district court was correct in its procedural ruling.”
Slack, 529 U.S. at 484.
       Having thoroughly reviewed the record in this case, the court finds that the
Petitioner failed to make the requisite “substantial showing” with respect to the claims
that he raised in his application for a writ of habeas corpus. See 28 U.S.C. § 2253(c)(2);
Fed. R. App. P. 22(b). Because there is no debatable question as to the resolution of this
case, an appeal is not warranted. Accordingly, the court shall not issue a certificate of
appealability pursuant to 28 U.S.C. § 2253.
       If the Petitioner desires further review of his claims, he may request issuance of
the certificate of appealability by a circuit judge of the Eighth Circuit Court of Appeals
in accordance with Tiedeman, 122 F.3d at 520–22.
                                   VI.     CONCLUSION
       In light of the foregoing, it is hereby ORDERED:
       (1)    The Petitioner’s Application for a writ of habeas corpus under 28 U.S.C.
              § 2254 (docket no. 1) is DENIED.
        (2)   A certificate of appealability shall NOT ISSUE.
       IT IS SO ORDERED.
       DATED this 27th day of August, 2020.




                                              26

     Case 1:18-cv-00031-LRR-KEM Document 58 Filed 08/27/20 Page 26 of 26
